WALTER, Justice.
In a jury trial, Mike Y. Munos recovered judgment against Travelers Insurance Company for maximum benefits under the Workmen’s Compensation Act. Travelers has appealed.
It contends the court erred in rendering judgment for total and permanent disability because the evidence is insufficient and such jury findings are against the preponderance of the evidence. It says the evidence is insufficient to support the finding that Munos is not partially disabled and that such jury finding is against the preponderance of the evidence. It also contends there was insufficient evidence to support the jury findings that a prior and a subsequent injury did not contribute to his incapacity and that such findings are against the preponderance of the evidence.
We have considered all the evidence and have concluded that it is factually sufficient and that such findings are not against the great weight and preponderance of the evidence. “No Evidence” and “Insufficient Evidence” Points of Error by Chief Justice Calvert, Vol. 38, No. 4, T.L.R., 361.
We have considered all of appellant’s points and find no merit in them. They are overruled. The judgment is affirmed.